1

2

3

4

5

6                      UNITED STATES DISTRICT COURT

7                     EASTERN DISTRICT OF CALIFORNIA

8

9    NEW YORK LIFE INSURANCE              No.   2:17-CV-00448-JAM-AC
     COMPANY,
10
                  Plaintiff,
11                                        ORDER GRANTING THE JOINT
          v.                              MOTION FOR DEPOSIT AND
12                                        DISMISSAL
     ROHINI KUMAR, ASHIKA DEVI,
13   NISEETA DEVI, VINITA DAYAL
     (F/K/A VINITA DEVI), AND ASISH
14   KUMAR,
15                Defendants.
16

17       Upon Joint Motion to Interplead and Dismiss Plaintiff with

18   Prejudice, Plaintiff New York Life Insurance Company (the

19   “Company”) through its undersigned counsel, and Defendants Ashika

20   Devi, Niseeta Devi, and Asish Kumar have requested an Order:

21   (1) directing the Company to deposit with the Clerk of this Court

22   a sum in the amount of $100,000.00 (the “Death Benefit”) payable

23   as a result of the death of the Insured in connection with

24   individual life insurance policy number 23 822 959 (the “Policy”)

25   which was issued by the Company and covered the life of Ashok

26   Kumar (the “Insured”), plus applicable accrued interest, if any;

27   (2) discharging the Company and its former parents, subsidiaries

28   and affiliated corporations, predecessors, successors and assigns
                                      1
1    and their respective officers, directors, agents, employees, and

2    representatives of all liability, and dismissing with prejudice

3    all claims against the Company relating to the Policy and/or the

4    Death Benefit; and (3) dismissing the Company from this action,

5    with prejudice, and without further costs to any party following

6    deposit of the Death Benefit.1   The Court having considered the

7    application of the Parties, and for good cause having been shown;

8         IT IS ORDERED as follows:

9         1.   Within 21 days of the signing of this Order by the

10   Court, the Company shall distribute to the Clerk of this Court a

11   check(s) in the amount of $100,000.00 representing the Death

12   Benefit payable under the Policy, plus applicable accrued

13   interest, if any, (collectively, the “Interplead Funds”);

14        2.   That the Clerk of this Court shall deposit the

15   Interplead Funds into an interest-bearing account and maintain

16   the same pending further orders of the Court;

17        3.   That upon deposit of the Interplead Funds with the

18   Court, the Company and its former parents, subsidiaries and

19   affiliated corporations, predecessors, successors and assigns and

20   their respective officers, directors, agents, employees, and
21   representatives shall be, and hereby are, discharged from any and

22   all liability to the Defendants relating to the Policy, the Death

23   Benefit and/or the Interplead Funds, and for the Defendants to

24   be, and hereby are, permanently enjoined from making any further

25   actual or implied claims, demands and causes of action, asserted

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for December 4, 2018.
                                      2
1    or unasserted, express or implied, foreseen or unforeseen, real

2    or imaginary, suspected or unsuspected, known or unknown,

3    liquidated or unliquidated, of any kind or nature or description

4    whatsoever, that the Defendants, jointly and severally, ever had,

5    presently have, may have, or claim or assert to have, or

6    hereinafter have, may have, or claim or assert to have, against

7    the Company and its former parents, subsidiaries and affiliated

8    corporations, predecessors, successors and assigns and their

9    respective officers, directors, agents, employees, and

10   representatives with respect to the Policy, the Death Benefit

11   and/or the Interplead Funds;

12         4.   That the Company shall be, and hereby is, dismissed

13   from the above-captioned action with prejudice, and that any and

14   all claims against the Company relating to the Policy, the Death

15   Benefit, and/or the Interplead Funds be, and the same hereby are,

16   dismissed with prejudice and without further costs to any party;

17   and

18         5.   That this Court shall retain jurisdiction over the

19   Company for the purpose of receiving updates from the Company

20   every sixty (60) days on the status of the criminal proceeding
21   involving Defendant Rohini Kumar.

22         This ORDER shall be deemed a final judgment in accordance

23   with Fed. R. Civ. P. 54(b), there being no just reason for delay.

24         IT IS SO ORDERED.

25   Dated: November 28, 2018

26
27

28
                                      3
